                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                              :
 MICHAEL POLIDORO and                         :          CIVIL ACTION
 GABRIELLA POLIDORO, H/W,                     :
                                              :
                            Plaintiffs,       :
                                              :          No. 17-4345
                       v.                     :
                                              :
 WESTFIELD INSURANCE COMPANY,                 :
                                              :
                            Defendant.        :
                                              :

                                          ORDER

              AND NOW, this 10th day of April, 2019, upon consideration of Plaintiffs

Michael Polidoro and Gabriella Polidoro’s Motion for New Trial (Doc. No. 91) and Defendant

Westfield Insurance Company’s Brief in Opposition, it is hereby ORDERED that Plaintiffs’

Motion is DENIED.



                                                  BY THE COURT:



                                                  /s/ Robert F. Kelly
                                                  ROBERT F. KELLY
                                                  SENIOR JUDGE
